LEWIS, Circuit Judge,
dissents.
It is fundamental that the elements of a statutory crime must be found in the statute which defines and denounces it. The statute here under consideration, on which the indictment was drawn, being Section 161 of the Criminal Code, reads this way:
“Whoever * * * shall have control, custody, or possession of any plate * * * from which has been printed or'may be printed any counterfeit note, bond, obligation or other security, in whole or in part, of any foreign government, bank or corporation,”
*702shall be guilty of a criminal offense. The same section also makes it a criminal offense to make or engrave such a plate designed for the printing of the genuine issues of the obligations of any foreign government, .bank or corporation, or to. print or in any manner make any print or impression “in the likeness of any genuine note, bond, obligation, or other security, or any part thereof, of any foreign government, bank, or corporation.” The section is taken from the Act of May 16, 1884, and is now a part of Chapter 7 of the Criminal Code which deals with offenses against the currency, coinage, etc. It is preceded by other sections, some defining offenses for counterfeiting other named obligations or securities of foreign governments,. and others dealing with the counterfeiting of like obligations or securities of the United States. The first section of the chapter defines obligation or security of the United States thus:
“The words ‘obligation or other security of the United States’ shall be held ' to mean all * * * stamps and other representatives of value, of whatever denomination, which have been or may be issued under any Act of Congress.” Comp. St. § 10317.
This is equivalent to putting the word “stamps” into those sections defining the offense of counterfeiting obligation or other security of the United States. So far as we are advised, Congress has not declared it a crime to counterfeit or knowingly use counterfeited revenue stamps of any foreign government. The indictment against the three petitioners for the writ goes on the assumption that the Inland Excise Stamp of the Dominion of Canada is “an obligation or other security” of that country and charges that defendants counterfeited" it; but the stamp is set out and it shows on its face that it is not an obligation or security. This seems too clear for argument, is not denied by appellant, is sustained by authorities cited in appellee’s brief, and is impliedly if not expressly conceded by my associates. As I understand them, they in effect say that an inland excise stamp may have been made an obligation or other security of the Dominion by its laws, and if so, the prosecution would have been able to prove it on trial, and the plea of guilty admitted it. Granted all of this, I still dissent. For the proposition imports into the Congressional Act a foreign law (statutory or judicial decisions) as an element of the definition of the crime not found in the statute. We have, then, judgment and sentence of guilt of a statutory crime, the definition of which is found in part in the Congressional Act and in part in the laws of a foreign country. This seems to be. demonstrated by other sections of chapter 7, to which attention has been called, in this way: Other sections make it an offense to counterfeit an obligation or security of the United States. But Congress knew, as I think all must know, that an excise stamp is not a note, bond, obligation or other security; hence, it appreciated the necessity of declaring that an “obligation or other security of the United States” means or includes stamps, in order to bring them within the definition of the crimes therein set out. Stamps, when issued under any Act of Congress, were thus made a subject-matter for counterfeiting, as much so as if they had been named in the sections defining the- offenses. But the inclusion of stamps as an obligation or *703other security confined them to domestic stamps. Not so with foreign stamps; they are not mentioned. They could have been expressly named in section 161 as a part of the definition of the crime, or it could have been declared by Congress that the words “obligation or other security of any foreign government” shall be held to mean all stamps which have been or may be issued under its authority. Nothing of the kind was done, either expressly or by necessary implication. A contrary implication that Congress did not intend to include foreign stamps in the crime defined by section 161 necessarily arises. The fallacy of resorting to the laws of a foreign country for the definition, in whole or in part, of a statutory crime seems to be obvious, and I do not agree that it may be done.
Of course, if the indictment on its face shows that no crime is charged, then the court was without power to impose punishment.